Citation Nr: 1436043	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-16 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome.

2.  Entitlement to service connection for a neurologic disorder, including polyneuropathy of the lower extremities and a neurologic damage to the right foot.

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability, status post anterior cruciate ligament reconstruction, as of  October 16, 1998, and in excess of 20 percent for left knee instability, status post anterior cruciate ligament reconstruction, as of June 16, 2012.  

4.  Entitlement to an initial rating in excess of 10 percent, effective August 20, 2003, for arthritis of the left knee, associated with the residuals of anterior cruciate ligament reconstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from January 1989 to October 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 1999, May 2003, and September 2005 rating decisions. In the September 1999 rating decision, the VA RO in Los Angeles, California, in part, granted service connection and assigned an initial 10 percent rating for status-post left anterior cruciate ligament reconstruction, effective October 16, 1998.  The RO assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the Diagnostic Code applicable to rating instability of the knee.  In the May 2003 rating decision, the RO, in part, denied service connection for Raynaud's disease and nerve damage to the right foot.  In the September 2005 rating decision, the RO, in part, denied service connection for polyneuropathy of the lower extremities.  The appellant disagreed with those decisions and perfected appeals to the Board

During the pendency of the appeal, the appellant's claims file was transferred to the jurisdiction of the Phoenix, Arizona RO. 
In February 2010, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, the Veterans Law Judge left the record open for 60 days, during which the appellant submitted additional evidence to support his claim.  

In light of the foregoing discussion, the Board finds that the conduct of the February 2010 hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In September 2010 and April 2012, the Board remanded the issues listed on the title page to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  The Board directed the AMC to request additional records reflecting the appellant's treatment by several private health care providers, as well as the VA.  The Board also directed the AMC to schedule the appellant for examinations to determine the nature and etiology of any Raynaud's syndrome or any neurologic disorder of the lower extremities found to be present.  In addition, the Board directed the AMC to schedule the appellant for an examination to determine the severity of his service-connected left knee disorders.  

After completing additional development, the AMC continued to deny the claims of entitlement to service connection for Raynaud's disease and for a neurologic disorder of the lower extremities, including polyneuropathy and a neurologic disorder of the right foot.  The AMC raised the appellant's rating for instability of the left knee, status post anterior cruciate ligament repair, from 10 to 20 percent, effective June 16, 2012.  The AMC confirmed and continued the 10 percent rating for arthritis of the left knee.  Thereafter, the AMC returned those matters to the Board for further appellate consideration.

As noted in the Board's April 2012 remand, the appellant has disagreed with the initial 10 percent rating assigned following the grant of service connection for his left knee disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  That rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the Diagnostic Code applicable to rating knee impairment on the basis of recurrent subluxation or lateral instability.  In September 2004, the RO granted a separate 10 percent rating for the service-connected left knee disability based on arthritis with noncompensable limitation of motion, effective August 20, 2003.  Although that action resulted in a higher overall rating for the service-connected left knee disorders, it did not represent a full grant of the benefits sought on appeal.  Therefore, the Board retained jurisdiction over the increased rating claims.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2010, the appellant filed a claim for an earlier effective date for the grant of service connection for degenerative joint disease (arthritis) of the left knee.  As noted in the Board's April 2012 remand, that issue is encompassed by the increased rating issues currently on appeal.  


FINDINGS OF FACT

1.  Raynaud's syndrome was first manifested during the appellant's service separation examination, when he complained of extreme cold in the hands and fingers, bilaterally.

2.  The presence of a neurologic disorder of the lower extremities, including polyneuropathy and neurologic damage to the right foot, has not been established.

3.  From October 16, 1998, through June 23, 2010, the appellant's left knee instability was productive of no more than slight impairment.  

4.  As of June 24, 2010, the appellant's left knee instability has been productive of moderate impairment.  
5.  As of October 16, 1998, the appellant's arthritis of the left knee has been manifested by pain to palpation, crepitus, swelling, extension to zero degrees, and flexion to at least 130 degrees.  


CONCLUSIONS OF LAW

1.  Raynaud's syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The claimed neurologic disorder, including polyneuropathy of the lower extremities and neurologic damage to the right foot, is not the result of disease or injury incurred in or aggravated by the service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

3.  From October 16, 1998 through June 23, 2010, the criteria were not met for an initial rating in excess of 10 percent for left knee instability, status post anterior cruciate ligament reconstruction.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).  

4.  As of June 24, 2010, the criteria have been met for no more than a 20 percent rating for left knee instability, status post anterior cruciate ligament reconstruction.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).  

5.  As of October 16, 1998, the criteria have been met for an initial 10 percent rating for arthritis of the left knee, associated with the residuals of anterior cruciate ligament reconstruction.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5260, 5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for Raynaud's syndrome and a neurologic disorder of the lower extremities, as well as that for increased ratings for the appellant's service-connected left knee disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

After the claim was received, the RO advised the claimant by letter of the criteria for service connection, as well as that for assigning disability evaluations.  The RO informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  VA also set forth the criteria, generally, for assigning effective dates, should service connection be granted.  Therefore, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  

Following the notice to the appellant, VA obtained or ensured the presence of the appellant's service treatment records, as well as those records reflecting his treatment after service.  The VA also examined the appellant to determine the nature and etiology any Raynaud's syndrome or neurologic disorder of the lower extremities found to be present.  In addition, the VA examined the appellant to determine the severity of his service-connected left knee disorders.  The VA examination reports show that the examiners reviewed the appellant's medical history, interviewed and examined the appellant, documented his medical conditions, and rendered diagnoses and opinions which were, generally, consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and, in August 2013, his representative noted that the appellant did not have any additional evidence to submit.  

In light of foregoing discussion, there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Service Connection Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Such diseases include Raynaud's syndrome and organic neurologic disorders, such as peripheral neuropathy.  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Raynaud's Syndrome

Raynaud's disease is a vascular disorder marked by recurrent spasm of the capillaries and especially those of the fingers and toes upon exposure to cold, characterized by pallor, cyanosis and redness in succession, usually accompanied by pain, and in severe cases progressing to local gangrene.  The terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are used to describe the symptoms associated with Raynaud's disease."  Watson v. Brown, 4 Vet. App. 309, 310 (1993).  

A review of the appellant's service treatment records and the report of his December 1988 service entrance examination is negative for any reports of Raynaud's Syndrome.  However, during his September 1998 service separation examination, the appellant reported that his hands felt painful and stiff at times and could get extremely cold.  

During VA outpatient treatment in February 1999, the appellant complained of shooting pain with tingling and numbness down both upper and lower extremities.  In part, he demonstrated red hands, fingers, and feet.  The VA health care provider suspected connective tissue, and his assessment included rule out Raynaud's phenomenon.  The following month, during a consultation with the VA Rheumatology Service, the appellant reported intermittent color changes in his distal fingers and toes, particularly on exposure to cold, but also at room temperature.  The VA rheumatologist noted that the appellant's history was consistent with Raynaud's syndrome.  

Since March 1999, the appellant has continued to be treated for symptoms consistent with Raynaud's syndrome.  In August 2004, the appellant's wife noted that when the appellant was exposed to cold temperatures, his hands, fingers, feet, and toes became ice cold and turned a purplish color; and, during a June 2012 VA examination, it was noted that the diagnosis had been established in Fort Worth, Texas.    

During VA examinations in February 2002 and June 2012, the appellant did not demonstrate active manifestations of Raynaud's Syndrome.  In June 2012, the VA examiner acknowledged that the appellant had symptoms consistent with Raynaud's syndrome.  However, he found that it occurred approximately two years after service.  He noted no clear and convincing evidence that it was caused by any disease or injury in service and, therefore, concluded that it was less likely than not the result of service.  

The VA examiner's conclusion notwithstanding, the appellant need not provide "clear and convincing evidence" of a relationship to service.  Indeed, he does need not prove his claim with absolute certainty.  Rather, he must present competent evidence, which when weighed and evaluated, is in relative equipoise; that is, an approximate balance of evidence both for and against the claim.  Although such evidence may not satisfactorily prove or disprove the claim, the Board may be able to grant the claim, after resolving all reasonable doubt in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  That is the case here.  The record is replete with references to a history of Raynaud's syndrome back to service and particularly during his first post-service year.  The competent evidence is sufficient to balance the record both for and against the appellant's claim and provides a reasonable basis for granting the appeal.  Accordingly, service connection for Raynaud's syndrome is warranted.    

The Neurologic Disorder of the Lower Extremities

The appellant contends that he experiences pain, tingling, and numbness down his lower extremities into his feet.  He states that it is more prominent on the right side and contends that it is due, at least in part to his service-connected degenerative disc disease of the lumbar spine.  Therefore, he maintains that service connection is warranted for a neurologic disorder of his lower extremities.  

At the time the appellant entered the service, he had no complaints or clinical findings of a neurologic disorder of the lower extremities.  His service treatment records remained, generally, negative in that regard until January 1998, when he began to report intermittent pain and numbness radiating from his lower back into his lower extremities.  It was greater on the left than the right.  In April 1998, a neurologic examination was normal.  However, in June 1998, an EMG and nerve conduction studies revealed evidence of polyneuropathy affecting the sensory nerves more than the motor nerves.  Primarily affected was the peroneal nerve in the appellant's right foot.  Although the examiner could not rule out L5-S1 radiculopathy as the cause of the appellant's right leg findings, the etiology was not established.  An August 1998 MRI revealed no evidence of central canal or neuroforaminal stenosis.  There were prominent blood vessels in the area of L4-S1 of questionable clinical significance.

During his September 1998 service separation examination, and in the months following service, the appellant continued to report pain and numbness radiating into his lower extremities.  However the examination continued to be negative for findings of polyneuropathy or radiculopathy.  

During a March 1999 consultation with the VA Neurology Service, the examiner stated that given the appellant's normal MRI, the symptoms affecting his right lower extremity could not be explained by radiculopathy.  Thereafter, despite the appellant's complaints, the cause of his lower extremity symptoms was unexplained.  For example, in August 2004, J. L., M.D., stated that X-rays of the appellant's lumbar spine were normal.  Dr. L. stated that the appellant had possible peripheral neuropathy of uncertain cause.  
In June 2012, the VA examined the appellant, in part, to determine the nature and etiology of any disorder manifested by pain, tingling, and numbness in his lower extremities.  Despite his complaints, a neurologic examination was normal.  Moreover, an EMG and nerve conduction studies from April 2010 were reviewed and found to be negative for peripheral neuropathy or lumbar radiculopathy.  

In light of the foregoing discussion, the Board concludes that the preponderance of the competent evidence of record is against a finding that the appellant has a chronic, identifiable neurologic disorder of either lower extremity or foot.  Indeed, there are simply no findings of a current disorder.  As such, the appellant does not meet the criteria for a grant of service connection.  Accordingly, service connection for a neurologic disorder of the lower extremities, including polyneuropathy and a neurologic disorder of the right foot, is not warranted, and the appeal is denied.

The Increased Rating Claims 

The appellant also seeks entitlement to increased ratings for his service-connected left knee disorders.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).  In this case, however, service connection became effective the day after service, October 16, 1998.  Therefore, the effective date for the assigned disability rating may not precede October 16, 1998.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the appellant's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a appellant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During his hearing, the appellant testified that since service, his left knee disorder had been manifested primarily by pain, grinding, and, after long walks, swelling. He stated that it intermittently gave way and that the VA had issued him a knee brace.  He noted that his left knee problems negatively affected his work and that as a result, his employer had assigned him to a desk job.  Therefore, he maintained that an increased rating was due to instability and that a separate increase was also warranted back to service for pain and limitation of motion.  After carefully considering the claim in light of the record and the applicable law, the Board agrees in part.  Accordingly, the appeal will be granted to the extent indicated.  

Left Knee Instability

Since service connection became effective October 16, 1998, the appellant's residuals of a left anterior collateral ligament repair have been rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  That is the diagnostic code applicable to rating knee impairment associated with recurrent subluxation or lateral instability.  A 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  

The evidence shows during a February 1998 Medical Evaluation Board in service, the appellant demonstrated a 1+ Lachman's maneuver.  The evidence also shows that generally, he has worn a left knee brace since his separation from the service.  Although VA outpatient treatment records dated in February 1999 also show a 1+ Lachman's maneuver, no laxity of the left anterior cruciate ligament was shown between February 1999 and June 2012.  For example, VA treatment records, dated in April 1999 and the report of a February 2002 VA examination are negative in that regard.  Subluxation, but no instability, was reported during an August 2003 VA examination.  However, there were no findings that it was recurrent in nature; and indeed, subluxation has not been noted since.  In any event, there is no evidence that from October 16, 1998 through June 23, 2010, the laxity of the left anterior cruciate ligament was productive any more than mild impairment.  Such findings are compatible with the 10 percent rating currently in effect.  Thus, a higher rating is not warranted for this period.

VA outpatient treatment records, dated in June 24, 2010, show a Lachman's maneuver of approximately 1 cm, i.e., 10 mm.  Although tests during VA treatment  in November 2010 were negative for any instability on varus/valgus or anterior/ posterior tests of the left knee, those performed during the June 16, 2012 VA examination were consistent with those performed by the VA in June 2010.  In June 2012, the anterior instability was 2+ or 5 to 10 mm.  Given these facts, and resolving all reasonable doubt in favor of the appellant, the Board finds that his left knee instability became productive of moderate impairment on June 24, 2010.  Accordingly, a 20 percent rating is warranted from that date; and to that extent the appeal is allowed.  

In arriving at this decision, the Board has considered the possibility of a still higher schedular evaluation.  However, there is no evidence that the appellant's residuals of anterior cruciate ligament repair are productive of severe impairment.  In this regard, there is no evidence that there has been a severe impact on the performance of his daily activities including his employment.  He has worked as an office engineer for a city rail system for many years, and there is no evidence that it has caused him to miss employment or perform unsatisfactorily.  Accordingly, the Board finds that the appellant does not meet or more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 5257. 

Left Knee Arthritis

Effective August 20, 2008, a separate rating was granted for arthritis of the left knee.  Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.  Generally, arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A noncompensable rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  For VA purposes, the normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

With any form of arthritis, painful motion is an important factor of disability. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.  

The report of the appellant's February 1998 Medical Evaluation Board shows that his left knee was tender to palpation and yielded a positive grind test.  A year later, shortly after service, he continued to demonstrate joint line tenderness, and the range of flexion was reduced to 130 degrees.  During an April 1999, consultation with the VA Rheumatology Service, the appellant demonstrated mild effusion and crepitus in the left knee.  During his February 2002 VA examination, he also demonstrated a left patellar snap and some tenderness.  Such findings strongly suggest that since October 16, 1998, the day after his separation from the service, the appellant's left knee was productive of objective evidence of pain.  Accordingly, 10 percent rating was warranted separate from the rating for left knee instability.  38 C.F.R. § 4.59.  To that extent, the appeal is also granted.  

In arriving at this decision, the Board has considered the possibility of a higher schedular evaluation for the appellant's left knee arthritis.  The evidence, such as the June 2012 VA examination shows that he has consistently had a full range of extension, and VA treatment records, such as those dated in June 2010, show that flexion has been no worse than 115 degrees.  In addition to pain and swelling,  repetitive left knee testing during the June 2012 VA examination produced weakened movement, excess fatigability, and incoordination.  However, there is no evidence of heat, redness, deformity, or atrophy, and the appellant has consistently demonstrated a normal gait and posture without the need for devices to assist him with ambulation.  In addition, his deep tendon reflexes and sensory processes in his lower extremities have, generally, been normal.  On balance, such findings do not meet or more nearly approximate the criteria for a rating in excess of 10 percent for the appellant's service-connection arthritis.  

Extraschedular Consideration

The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected left knee disorders.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, instability, limitation of motion,  fatigability, and weakness on repetitive testing, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left knee disorders, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left knee disorders have caused him to miss work or has resulted in post-service hospitalizations.  The Board finds, therefore, that the Veteran's service-connected left knee disorders do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to service connection for Raynaud's Syndrome is granted.

Entitlement to service connection is denied for a neurologic disorder, including polyneuropathy of the lower extremities and a neurologic damage to the right foot.

Entitlement to an initial rating in excess of 10 percent is denied for left knee instability, status post anterior cruciate ligament reconstruction, effective October 16, 1998 through June 23, 2010.  

Effective June 24, 2010, no more than a 20 percent rating is granted for left knee instability, status post anterior cruciate ligament reconstruction.  

Effective October 16, 1998, entitlement to an initial rating of no more than 10 percent is granted for arthritis of the left knee, associated with the residuals of anterior cruciate ligament reconstruction.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


